Citation Nr: 0304322	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  95-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), for the period from 
February 2, 1994, through January 24, 1995.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for 
hepatitis and granted service connection for PTSD, rated 10 
percent disabling effective from February 2, 1994.  In an 
August 1995 rating action the rating for PTSD was increased 
to 30 percent, effective from February 2, 1994.  In an April 
1998 rating action, the rating for PTSD was increased to 100 
percent effective January 25, 1995, the date of the veteran's 
admission to a VA hospital.  The 30 percent evaluation for 
the period from February 2, 1994, through January 24, 1995, 
was confirmed and continued.

This case was previously before the Board in May 1999.  At 
that time, the Board remanded this claim to the RO for 
additional development.

In a May 1999 administrative decision the RO determined that 
the veteran was not in a common law marriage relationship 
with R.S.  In a statement received in May 2002 the veteran 
appeared to be attempting to reopen this issue.  This matter 
is referred to the RO for appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 
3.159.  The Board observes that the veteran has not been 
given notice of the VCAA or informed of the evidence he could 
submit and the evidence that VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under the circumstances 
unique to this veteran's case, review by the RO of the 
veteran's claims under the new legislation should be 
accomplished before the Board proceeds with appellate review.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
particular, the RO should consider 
whether an examination concerning the 
issue of service connection for hepatitis 
is necessary.

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The RO should furnish 
the veteran with an appropriate 
supplemental statement of the case and 
afford him an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
VCAA.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




